Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence S. Drasner on 3 March 2022.

The application has been amended as follows:  
Claim 1, (amended) line 12 was “transferable” has been replaced with – linearly translatable--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Rice et al. (US 2006/0175846) shows: A safety device comprising: a front hood ([0033; Rice et al.) and a hood latch with a striker (44; Rice et al.) that is coupled to the front hood, for a motor vehicle, wherein the hood latch has a catch (26; Rice et al.) with a pre-ratchet position([0027] presented; Rice et al.) and a main ratchet position ([0027] cinched; Rice et al.) and an electrical drive (154; Rice et al.)which causes switchover of the catch from the main ratchet position into the pre-ratchet position, in the main ratchet position the front hood is closed and locked, and the front hood is manually ([0014]; Rice et al.) transferrable in the pre-ratchet position of the catch from a locking position of the front hood, in which the striker engages with the catch and the front hood is locked, to an unlocking position of the front hood in which the striker is released by the catch and the front hood is unlocked, wherein an opening sequence of the front hood includes a first electrical operation in which the switchover of the catch from the main ratchet position into the pre-ratchet position by the electrical drive occurs and the catch moves the front hood toward the unlocking position via the striker, and a second manual operation that occurs after the first electrical operation, in which the front hood is manually transferred to the unlocking position without the electrical drive. 
Rice et al. fails to show: wherein the front hood is manually linearly translatable when the catch is in the pre-ratchet position from the locking position of the front hood, and  wherein an opening sequence of the front hood includes a first electrical operation in which the switchover of the catch from the main ratchet position into the pre-ratchet position by the electrical drive occurs and the catch moves the front hood toward the unlocking position via the striker, and a second manual operation that occurs after the 
Alexander et al. (US 2012/0126551) shows: The latch assembly 10 may be used as a primary closure latch and coupled with a manual secondary latch mechanism (description [0014; Alexander et al.) the latch assembly 10 may have a manual actuation component configured to rotate the secondary detent 24 from the locked to the unlocked position in order to open the forkbolt 12 and allow the closure to be opened if there is too little power to actuate the actuator 30 for the purpose of a latch assembly used as a primary closure latch and coupled with a manual secondary latch mechanism, such that both latches need to be released before the hood can be fully opened or lifted away from the vehicle.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required to achieve a linearly translateable hood in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675